Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 16, 18-21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CHENG et al. (US 20200196255).

Regarding claims 1, 18, CHENG et al. (US 20200196255) teaches a user equipment (UE) for wireless communication, comprising: 
a memory (fig. 9, UE); and 
one or more processors coupled to the memory (fig. 9, UE), the memory and the one or more processors (fig. 9, UE) configured to: 
receive a plurality of physical sidelink shared channel (PSSCH) communications on a plurality of sidelink component carriers of a sidelink network having carrier aggregation (par. 118, the PSSCH is scheduled by the SCI with an aggregation level for high reliability; par. 125, 126, plurality of CCs); and 
transmit, using a set of resources on a subset of sidelink component carriers of the plurality of sidelink component carriers (fig. 8, par. 125, 126, 127, determine whether to perform the PSSCH/PSCCH transmission in CC #1 or CC #0), a plurality of hybrid automatic repeat request acknowledgement (HARQ-ACK) feedback indications corresponding to the plurality of PSSCH communications (par. 125, 126, 127, Once UE 106 receives data on the PSSCH successfully, UE 106 may then transmit the corresponding SFCI (e.g., including a HARQ feedback) to UE 104 through a PSFCH).

Regarding claims 2, 19, CHENG et al. (US 20200196255) teaches the UE of claim 1, wherein the set of resources comprise a set of physical sidelink feedback channel (PSFCH) resources (par. 125, 126, Once UE 106 receives data on the PSSCH successfully, UE 106 may then transmit the corresponding SFCI (e.g., including a HARQ feedback) to UE 104 through a PSFCH), and wherein the memory and the one or more processors (fig. 9, UE), when transmitting the plurality of HARQ-ACK feedback indications, are configured to transmit the plurality of HARQ-ACK feedback indications based at least in part on a mapping between a set of PSSCH resources associated with the plurality of PSSCH communications and the set of PSFCH resources (fig. 8, par. 125, 126, Once UE 106 receives data on the PSSCH successfully, UE 106 may then transmit the corresponding SFCI (e.g., including a HARQ feedback) to UE 104 through a PSFCH. The resource of the PSFCH may be four slots (e.g., in the slot # n+4) after the PSSCH (e.g., in the slot # n)).

Regarding claims 3, 20, CHENG et al. (US 20200196255) teaches the UE of claim 1, wherein a first HARQ-ACK feedback indication of the plurality of HARQ-ACK feedback indications corresponds to a first PSSCH communication of the plurality of PSSCH communications (fig. 8, par. 125, 126, Once UE 106 receives data on the PSSCH successfully, UE 106 may then transmit the corresponding SFCI (e.g., including a HARQ feedback) to UE 104 through a PSFCH. The resource of the PSFCH may be four slots (e.g., in the slot # n+4) after the PSSCH (e.g., in the slot # n)), and wherein a second HARQ-ACK feedback indication of the plurality of HARQ- ACK feedback indications corresponds to a second PSSCH communication of the plurality of PSSCH communications (fig. 8, par. 125, 126, Once UE 106 receives data on the PSSCH successfully, UE 106 may then transmit the corresponding SFCI (e.g., including a HARQ feedback) to UE 104 through a PSFCH. The resource of the PSFCH may be four slots (e.g., in the slot # n+4) after the PSSCH (e.g., in the slot # n)), wherein the memory and the one or more processors (fig. 9, UE), when receiving the plurality of PSSCH communications (fig. 8, par. 125, 126, Once UE 106 receives data on the PSSCH successfully), are configured to: receive the first PSSCH communication on a first component carrier of the plurality of sidelink component carriers (fig. 8, par. 125, 126, determine whether to perform the PSSCH/PSCCH transmission in CC #1 or CC #0); and receive the second PSSCH communication on a second component carrier of the plurality of sidelink component carriers (fig. 8, par. 125, 126, determine whether to perform the PSSCH/PSCCH transmission in CC #1 or CC #0), wherein the second component carrier is different than the first component carrier (fig. 8, par. 125, 126, determine whether to perform the PSSCH/PSCCH transmission in CC #1 or CC #0).

Regarding claims 4, 21, CHENG et al. (US 20200196255) teaches the UE of claim 1, wherein a first set of PSFCH resources is associated with a first component carrier of the plurality of sidelink component carriers (fig. 8, par. 125, 126, determine whether to perform the PSSCH/PSCCH transmission in CC #1 or CC #0), and 
wherein a second set of PSFCH resources is associated with a second component carrier of the plurality of sidelink component carriers (fig. 8, par. 125, 126, determine whether to perform the PSSCH/PSCCH transmission in CC #1 or CC #0).

Regarding claim 16, CHENG et al. (US 20200196255) teaches the UE of claim 1, wherein the subset of sidelink component carriers comprises a single sidelink component carrier (par. 69, 97, 104, 105, using single component carrier (CC #0) for sidelink communication).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 5, 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over CHENG et al. (US 20200196255) in view of YOSHIOKA et al. (US 20220256507).

Regarding claims 5, 22, CHENG et al. (US 20200196255) teaches the UE of claim 4, wherein the first set of PSFCH resources is associated with a first channels (fig. 8, par. 36, 58, 96, PSFCH on different resource pool), and wherein the second set of PSFCH resources is associated with a second channels (fig. 8, par. 36, 58, 96).
However, CHENG does not teach PSFCH resources is associated with a set of subchannels;
But, YOSHIOKA et al. (US 20220256507) in a similar or same field of endeavor teaches wherein the first set of PSFCH resources is associated with a first set of subchannels (fig. 10, par. 48, PSFCH in the subchannel), and wherein the second set of PSFCH resources is associated with a second set of subchannels (fig. 10, par. 48, PSFCH in the subchannel).

Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implement the method or system as taught by YOSHIOKA in the system of CHENG to implement subchannel for the PSFCH.
The motivation would have been to further the resource for transmitting data can be appropriately arranged when a response related to retransmission control is transmitted in inter-terminal direct communication.

Claim(s) 6, 7, 8, 9, 10, 11, 12, 23, 24, 25, 26, 27, 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over CHENG et al. (US 20200196255) in view of HORIUCHI et al. (US 20220256535).

Regarding claim 6, 23, CHENG et al. (US 20200196255) teaches the UE of claim 1, wherein the memory and the one or more processors (fig. 9, UE), when transmitting the plurality of HARQ-ACK feedback indications (par. 125, 126); 
However, CHENG does not explicitly teach are configured to: transmit the first HARQ-ACK feedback indication using a first PSFCH Format 2 transmission; and transmit the second HARQ-ACK feedback indication using a second PSFCH Format 2 transmission. 
But, HORIUCHI et al. (US 20220256535) in a similar or same field of endeavor teaches are configured to: transmit the first HARQ-ACK feedback indication using a first PSFCH Format 2 transmission (par. 42, 52, PSFCH format 2; par. 72, 79); and transmit the second HARQ-ACK feedback indication using a second PSFCH Format 2 transmission (par. 42, 52, PSFCH format 2; par. 72, 79).   
Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implement the method or system as taught by HORIUCHI in the system of CHENG to implement the PSFCH format 2.
The motivation would have been to adapt to different environments and to provide optimize efficient in different environments.


Regarding claim 7, 24, CHENG et al. (US 20200196255) teaches the UE of claim 6, wherein the memory and the one or more processors (fig. 9, UE), when transmitting the plurality of HARQ-ACK feedback indications, are configured to: transmit the first HARQ-ACK feedback indication using symbols corresponding to a first slot (fig. 8, par. 125, 126, Once UE 106 receives data on the PSSCH successfully, UE 106 may then transmit the corresponding SFCI (e.g., including a HARQ feedback) to UE 104 through a PSFCH. The resource of the PSFCH may be four slots (e.g., in the slot # n+4) after the PSSCH (e.g., in the slot # n)); and transmit the first HARQ-ACK feedback indication using symbols corresponding to a second slot (fig. 8, par. 125, 126, Once UE 106 receives data on the PSSCH successfully, UE 106 may then transmit the corresponding SFCI (e.g., including a HARQ feedback) to UE 104 through a PSFCH. The resource of the PSFCH may be four slots (e.g., in the slot # n+4) after the PSSCH (e.g., in the slot # n)).
However, CHENG does not explicitly teach the HARQ-ACK feedback indication using less than or equal to two symbols;
But, HORIUCHI et al. (US 20220256535) in a similar or same field of endeavor teaches transmit the first HARQ-ACK feedback indication using less than or equal to two symbols corresponding to a first slot (par. 52, PSFCHs are mapped to a plurality of symbols or one symbols); and transmit the first HARQ-ACK feedback indication using less than or equal to two symbols corresponding to a second slot (par. 52, PSFCHs are mapped to a plurality of symbols or one symbols).
Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implement the method or system as taught by HORIUCHI in the system of CHENG to implement number of symbols for the PSFCH.
The motivation would have been to adapt to different environments and to provide optimize efficient in different environments.

Regarding claim 8, 25, CHENG et al. (US 20200196255) teaches the UE of claim 6, wherein the memory and the one or more processors (fig. 9, UE), when transmitting the plurality of HARQ-ACK feedback indications, are configured to: transmit the first HARQ-ACK feedback indication using symbols corresponding to a slot (fig. 8, par. 125, 126, Once UE 106 receives data on the PSSCH successfully, UE 106 may then transmit the corresponding SFCI (e.g., including a HARQ feedback) to UE 104 through a PSFCH. The resource of the PSFCH may be four slots (e.g., in the slot # n+4) after the PSSCH (e.g., in the slot # n)); and transmit the first HARQ-ACK feedback indication using symbols corresponding to the slot (fig. 8, par. 125, 126, Once UE 106 receives data on the PSSCH successfully, UE 106 may then transmit the corresponding SFCI (e.g., including a HARQ feedback) to UE 104 through a PSFCH. The resource of the PSFCH may be four slots (e.g., in the slot # n+4) after the PSSCH (e.g., in the slot # n)). 
However, CHENG does not explicitly teach the HARQ-ACK feedback indication using a set of symbols;
But, HORIUCHI et al. (US 20220256535) in a similar or same field of endeavor teaches transmit the first HARQ-ACK feedback indication using a first set of symbols corresponding to a slot (par. 52 PSFCHs are mapped to a plurality of symbols or one symbols); and transmit the first HARQ-ACK feedback indication using a second set of symbols corresponding to the slot (par. 52 PSFCHs are mapped to a plurality of symbols or one symbols).
Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implement the method or system as taught by HORIUCHI in the system of CHENG to implement number of symbols for the PSFCH.
The motivation would have been to adapt to different environments and to provide optimize efficient in different environments.


Regarding claim 9, 26, CHENG et al. (US 20200196255) teaches the UE of claim 6, wherein a PSFCH resource pool comprises a set of slots configured for HARQ-ACK transmission (fig. 8, par. 58, 125, 126, PSFCH in different resource pools); 
However, CHENG does not teach wherein transmitting the plurality of HARQ-ACK feedback indications comprises: transmit the first HARQ-ACK feedback indication using a PSFCH Format 0 transmission; and transmit the second HARQ-ACK feedback indication using a PSFCH Format 2 transmission.
But, HORIUCHI et al. (US 20220256535) in a similar or same field of endeavor teaches wherein transmitting the plurality of HARQ-ACK feedback indications comprises: transmit the first HARQ-ACK feedback indication using a PSFCH Format 0 transmission (par. 52, format 0; format 2); and transmit the second HARQ-ACK feedback indication using a PSFCH Format 2 transmission (par. 52, format 0; format 2).
Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implement the method or system as taught by HORIUCHI in the system of CHENG to implement the PSFCH format 2.
The motivation would have been to adapt to different environments and to provide optimize efficient in different environments.

Regarding claim 10, 27, CHENG et al. (US 20200196255) teaches the UE of claim 9, wherein the memory and the one or more processors, when transmitting the plurality of HARQ-ACK feedback indications (par. 125, 126), are configured to: transmit the first HARQ-ACK feedback indication using a first set of resources of a slot of the set of slots (fig. 8, par. 116, 125, 126, transmitting feedback in the resource in the slot of the slot of PSFCH); and transmit the second HARQ-ACK feedback indication using a second set of resources of the slot (fig. 8, par. 116, 125, 126, transmitting feedback in the resource in the slot of the slot of PSFCH). 

Regarding claim 11, CHENG et al. (US 20200196255) teaches the UE of claim 10, wherein the memory and the one or more processors (fig. 9, UE), when transmitting the plurality of HARQ-ACK feedback indications (par. 125, 126), are configured to: transmit the first HARQ-ACK feedback indication using a first set of resources of a first subset of slots of the set of slots (fig. 8, par. 116, 125, 126, 127, transmitting feedback in the resource in the slot of the slot of PSFCH); and transmit the second HARQ-ACK feedback indication using a second set of resources of a second subset of slots of the set of slots (fig. 8, par. 116, 125, 126, 127, transmitting feedback in the resource in the slot of the slot of PSFCH).

Regarding claim 12, 28, CHENG et al. (US 20200196255) teaches the UE of claim 6, wherein a first PSFCH resource pool corresponds to PSFCH Format HARQ-ACK transmissions having at least one of a first slot offset or a first periodicity (par. 124, shifting for PSFCH HARQ), and wherein a second PSFCH resource pool corresponds to PSFCH Format HARQ-ACK transmissions having at least one of a second slot offset or a second periodicity (par. 124, shifting for PSFCH HARQ).
However, CHENG does not teach PSFCH Format 0, PSFCH Format 2. 
But, HORIUCHI et al. (US 20220256535) in a similar or same field of endeavor teaches wherein a first PSFCH resource pool corresponds to PSFCH Format 0 HARQ-ACK transmissions having at least one of a first slot offset or a first periodicity (fig. 1A, 1C, par. 52, 53 85, PSFCH period), and wherein a second PSFCH resource pool corresponds to PSFCH Format 2 HARQ-ACK transmissions having at least one of a second slot offset or a second periodicity (fig. 1A, 1C, par. 52, 53 85, PSFCH period).
Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implement the method or system as taught by HORIUCHI in the system of CHENG to implement the PSFCH format 2.
The motivation would have been to adapt to different environments and to provide optimize efficient in different environments.


Claim(s) 13, 14, 15, 29, 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over CHENG et al. (US 20200196255) in view of HONG et al. (US 20220232527) and SHIN et al. (US 20220201528).

Regarding claim 13, 29, CHENG et al. (US 20200196255) teaches the UE of claim 1, wherein the memory and the one or more processors (fig. 9, UE), when transmitting the plurality of HARQ-ACK feedback indications (par. 125, 126), are configured to transmit the plurality of HARQ-ACK feedback indications using a set of PSFCH resources (par. 125, 126), and wherein the memory and the one or more processors (fig. 9, UE).
But, CHENG does not teach using PSFCH resources; when transmitting the plurality of HARQ-ACK feedback indications using the set of PSSCH resources, are configured to: report the plurality of HARQ-ACK feedback indications as a dedicated medium access control (MAC) control element, piggyback the plurality of HARQ-ACK feedback indications on the set of PSSCH resources, report the plurality of HARQ-ACK feedback indications using a dedicated sidelink control information (SCI) format 2, or report the plurality of HARQ-ACK feedback indications using a dedicated SCI format 1.

But, HONG et al. (US 20220232527) in similar or same field of endeavor teaches when transmitting the plurality of HARQ-ACK feedback indications, are configured to transmit the plurality of HARQ-ACK feedback indications using a set of PSSCH resources (par. 115, 117, 138, 139, piggyback HARQ in PSSCH), and wherein the memory and the one or more processors (fig. 9, UE), when transmitting the plurality of HARQ-ACK feedback indications using the set of PSSCH resources (par. 115, 117, 138, 139, piggyback HARQ in PSSCH), are configured to: report the plurality of HARQ-ACK feedback indications, piggyback the plurality of HARQ-ACK feedback indications on the set of PSSCH resources (par. 115, 117, 138, 139, piggyback HARQ in PSSCH), report the plurality of HARQ-ACK feedback indications using a dedicated sidelink control information (SCI) format 2, or report the plurality of HARQ-ACK feedback indications using a dedicated SCI format 1 (par. 115, 117, 138, 139, 1st stage SCI or 2nd stage SCI).
Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implement the method or system as taught by HONG in the system of CHENG to implement the SCI.
The motivation would have been to optimize control data transmission.

However, CHENG does not teach report the plurality of HARQ-ACK feedback indications as a dedicated medium access control (MAC) control element.
But, SHIN et al. (US 20220201528) in a similar or same field of endeavor teaches report the plurality of HARQ-ACK feedback indications as a dedicated medium access control (MAC) control element (par. 167, 168, MAC-CE trigger CSI reporting when HARQ-ACK report is enabled).
Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implement the method or system as taught by SHIN in the system of CHENG and HONG to implement HARQ-ACK feedback indications as a dedicated medium access control (MAC) control element.
The motivation would have been to improve transmission efficiency of the sidelink.

Regarding claim 14, CHENG teaches the UE of claim 13, wherein the memory and the one or more processors (fig. 9, UE);
However, CHENG does not teach are further configured to: receive, from a base station, an indication of the set of PSSCH resources; receive an allocation of reporting resources; and report, to an additional UE and using the reporting resources, the indication of the set of PSSCH resources.
But, HONG et al. (US 20220232527) in similar or same field of endeavor teaches wherein the memory and the one or more processors are further configured to: receive, from a base station, an indication of the set of PSSCH resources (par. 101, the BS may provide the UE with resources for transmission of a PSCCH and/or a PSSCH by the dynamic grant); receive an allocation of reporting resources (par. 118, 119, the transmitting UE may transmit all or part of the following information to the receiving UE by SCI); and report, to an additional UE and using the reporting resources, the indication of the set of PSSCH resources (par. 118, 119, the transmitting UE may transmit all or part of the following information to the receiving UE by SCI… PSSCH-related and/or PSCCH-related resource allocation information, for example, the positions/number of time/frequency resources, resource reservation information (e.g. a periodicity)).
Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implement the method or system as taught by HONG in the system of CHENG and SHIN to implement the SCI.
The motivation would have been to optimize control data transmission.

Regarding claim 15, CHENG does not teach the UE of claim 14, wherein the memory and the one or more processors are further configured to receive, from another UE, an indication of a selection of the set of PSSCH resources, and wherein the set of PSSCH resources comprises a set of PSSCH resources reserved for the sidelink communication or a set of resources reserved for HARQ-ACK reporting.

But, HONG et al. (US 20220232527) in similar or same field of endeavor teaches wherein the memory and the one or more processors are further configured to receive, from another UE, an indication of a selection of the set of PSSCH resources (par. 138), and wherein the set of PSSCH resources comprises a set of PSSCH resources reserved for the sidelink communication or a set of resources reserved for HARQ-ACK reporting (par. 138, the number of REs related to the 2nd stage SCI may be obtained by excluding the number of REs related to the PSCCH from the number of REs related to the PSSCH).
Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implement the method or system as taught by HONG in the system of CHENG and SHIN to implement the SCI.
The motivation would have been to optimize control data transmission.

Regarding claim 30, CHENG does not teach the method of claim 15, further comprising receiving, from another UE, an indication of a selection of the set of PSSCH resources, wherein the set of PSSCH resources comprises a set of PSSCH resources reserved for the sidelink communication or a set of resources reserved for HARQ-ACK reporting.
But, HONG et al. (US 20220232527)in a similar or same field of endeavor teaches further comprising receiving, from another UE, an indication of a selection of the set of PSSCH resources (par. 138), wherein the set of PSSCH resources comprises a set of PSSCH resources reserved for the sidelink communication or a set of resources reserved for HARQ-ACK reporting (par. 138, the number of REs related to the 2nd stage SCI may be obtained by excluding the number of REs related to the PSCCH from the number of REs related to the PSSCH).
Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implement the method or system as taught by HONG in the system of CHENG and SHIN to implement the SCI.
The motivation would have been to optimize control data transmission.


Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over CHENG et al. (US 20200196255) in view of CHAE et al. (US 20200383094).

Regarding claim 17, CHENG et al. (US 20200196255) teaches the UE of claim 1, wherein UE communicating using CC #1 804 and CC #0 802 (fig. 8, par. 97).
However, CHENG does not teach the subset of sidelink component carriers comprises one or more UE-specific sidelink component carriers.
But, CHAE et al. (US 20200383094) in a similar or same field of endeavor teaches the subset of sidelink component carriers comprises one or more UE-specific sidelink component carriers (par. 107, To perform sidelink communication on the plural CCs, the UE may select a specific resource pool of a specific CC).
Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implement the method or system as taught by CHAE in the system of CHENG to implement one or more UE-specific sidelink component carriers.
The motivation would have been to link the resource to UE to provide dedicate resource to provide transmission guarantee.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THINH D TRAN whose telephone number is (571)270-3934. The examiner can normally be reached mon-fri 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FARUK HAMZA can be reached on 5712727969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/THINH D TRAN/for /Thinh Tran/, Patent Examiner of Art Unit 2466                                                                                                                                                                                                        08/27/2022